10/18/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0242


                                 No. DA 20-0242

 STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

 JOURNEY RYDER JOHN WIENKE,

            Defendants and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including November 19, 2021, within which to prepare, serve, and file its

response brief.




CMF                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 18 2021